            Case 2:18-cv-02400-TLN-AC Document 19 Filed 07/26/19 Page 1 of 2
1    Amy L. Bennecoff (275805)
     Kimmel & Silverman, P.C.
2    30 East Butler Pike
     Ambler, PA 19002
3
     Telephone: 215-540-8888
4
     Facsimile: 215-540-8817
     teamkimmel@creditlaw.com
5    Attorney for Plaintiff

6
                           IN THE UNITED STATES DISTRICT COURT
7                        FOR THE EASTERN DISTRICT OF CALIFORNIA

8    DARRYL JEFFERSON,                            §
                                                  §
9
                    Plaintiff,                    §      Civil Action No. 2:18-cv-02400-TLN-AC
                                                  §
10
                    v.                            §
11                                                §
     MONARCH RECOVERY                             §
     MANAGEMENT,                                  §
12
                                                  §
13                  Defendant.                    §
                                                  §
14

15                                    STIPULATION TO DISMISS
16
     TO THE CLERK:
17
            Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the dismissal
18

19   with prejudice and with each party to bear its own costs and fees.

20

21     /s/ Rohit Sabnis                                     /S/ Amy L. Bennecoff Ginsburg
        Rohit Sabnis, Esq.                                   Amy L. Bennecoff Ginsburg Esq.
22
        Burnham Brown                                        Kimmel & Silverman, P.C.
        1901 Harrison Street                                 30 East Butler Pike
23
        14th Floor                                           Ambler, PA 19002
24      Oakland, CA 94612                                    Phone: (215) 540-8888
        Phone: 510-444-6800                                  Fax: (215) 540-8817
25      Email: rsabnis@burnhambrown.com                      Email: aginsburg@creditlaw.com
        Attorney for the Defendant                           Attorney for the Plaintiff
26
        Date: July 26, 2019                                 Date: July 26, 2019
27

28                                                 -1-

                                         STIPULATION FOR DISMISSAL

                                                                                    2:18-cv-02400-TLN-AC
27
               Case 2:18-cv-02400-TLN-AC Document 19 Filed 07/26/19 Page 2 of 2
1

2                                  CERTIFICATE OF SERVICE
3
           I, Amy L. Bennecoff Ginsburg, Esquire, do certify that I served a true and correct copy of
4
     the Stipulation of Dismissal in the above-captioned matter, upon the following via CM/ECF
5
     system:
6

7      Rohit Sabnis, Esq.
       Burnham Brown
8      1901 Harrison Street
       14th Floor
9      Oakland, CA 94612
       Phone: 510-444-6800
10     Email: rsabnis@burnhambrown.com
       Attorney for the Defendant
11

12

13   DATED: July 26, 2019                       /s/ Amy L. Bennecoff Ginsburg
                                                Amy L. Bennecoff Ginsburg Esq.
14                                              Kimmel & Silverman, P.C.
                                                30 East Butler Pike
15                                              Ambler, PA 19002
                                                Tel: 215-540-8888
16                                              Fax: 215-540-8817
                                                Email: teamkimmel@creditlaw.com
17
                                                Attorney for Plaintiff
18

19

20

21

22

23

24

25

26

27

28                                               -2-

                                       STIPULATION FOR DISMISSAL

                                                                                  2:18-cv-02400-TLN-AC
27
